DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-19 is/are objected to because of the following informalities:
At line 6 of claim 1, “each pair” should be replaced with “each of the at least one pair”.
At line 7 of claim 1, “each pair” should be replaced with “each of the at least one pair”.
At line 2 of claim 2, “both” should be replaced with “one pair positioned”.
At line 3 of claim 2, “occupant or” should be replaced with “occupant and the other pair positioned”.
At line 1 of claim 3, “wherein pairs” should be replaced with “wherein said one pair”.
At line 1 of claim 4, “wherein pairs” should be replaced with “wherein said other pair”.
At line 3 of claim 4, “the horizontal shoulder” should be replaced with “the shoulder”.
At line 5 of claim 5, “the horizontal” should be replaced with “the”.
At line 1 of claims 6, 7 and 8, “the pairs” should be replaced with “the pair”.
At line 3 of claim 6, “end to directly” should be replaced with “end directly”.
At line 3 of claim 8, “and pairs” should be replaced with “and the pair”.
At line 3 of claim 9 and line 3 of claim 11, “is the indirect” should be replaced with “is an indirect”.
At line 3 of claim 10 and line 6 of claim 11, “is the indirect anchor for a one” should be replaced with “is an indirect anchor for one”.
At lines 4-5 of claim 12, “than the restraint areas on the side of the occupant’s body.” should be replaced with “than restraint areas on a side of the occupant’s body,”.
At line 6 of claim 12, “over each” should be replaced with “over either each”.
At line 7 of claim 12, “said side” should be replaced with “said each side”.
At line 2 of claim 13, “said side” should be replaced with “said each side”.
At line 5 of claim 14, “to said shoulder belts or buckle” should be replaced with “to shoulder belts or said at least one buckle”.
At line 4 of claim 15, “and two side” should be replaced with “and the two side”.
At line 4 of claim 15, “to said shoulder” should be replaced with “to said two shoulder”.
At line 1 of claims 16, 17 and 18, “said lateral” should be replaced with “lateral”.
At line 2 of claims 17 and 18 and lines 1-2 of claim 19, “said collision” should be replaced with “said side collision”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that claim(s) 14-15 appear to be using more “and” conditions than possible for the number of connections.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  According to claim 12, “at least two seat belts” are directed to side restraining belts, as such the limitations of claim 20 are not proper dependent limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana et al. (US Patent 6,773,075) in view of Zhao et al. (US Publication 2006/0090946).
Examiner notes that the preamble of claim 1 appears to be an admission of the conventional and known structures in the art.  Nevertheless, Rouhana et al. discloses the recited four point center buckle belt system structures (Examiner notes that Nagasawa Sr. (US Publication 2014/0265292) also discloses similar structure).
In regards to claim(s) 1 and 12, Rouhana et al. discloses the claimed limitations including a restraint belt system (10) for a seat (12) in a vehicle consisting essentially of a lap belt having two sides (18,20) that connect through a center buckle (22) and a pair of shoulder belts (14,16), each of said shoulder belts affixed to and extending from one of the respective sides of said lap belt to respective anchor points positioned to permit each of said shoulder belts to extend over a shoulder of an occupant of the seat to be restrained by the system (Reference is made to Figures 1A-1B).
Rouhana et al. discloses the claimed limitations excluding at least one pair of side restraining belts.
Zhao et al. discloses a side restraining belt, extending substantially horizontally, and positioned either:
(1) behind and over a side of the pelvic portion of said occupant (Reference is made to Figures 1-3 and 5); or,
(2) over and behind a side of the rib cage portion of the vehicle occupant;
said restraining belt being affixed on one side of said center-buckle lap belt or to one of said shoulder belts, and
said restraining belt being anchored directly or indirectly within the vehicle at the other end in a manner to afford the occupant a side restraint during a collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the restraint belt system of Rouhana et al. in view of the teachings of Zhao et al. to include a side restraining belt so as to supplement a pre-collision system and provide additional protection to the occupant from contacting vehicle structures during a collision event.
Regarding the side restraining belt being a pair of belts, Zhao et al. discloses the side restraining belt acting in a region on a typical 3 point seatbelt.  The seatbelt arrangement disclosed by Rouhana et al., being a four point setup with a central buckle, would not have the advantage of the standard buckle placement on the typical 3 point seatbelt arrangement to provide side restraint.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify restraint system of Rouhana et al. in view of Zhao et al. to include a pair of side restraining belts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhana et al. (US Patent 6,773,075) in view of Motozawa (US Patent 6,592,166).
Examiner notes that the preamble of claim 1 appears to be an admission of the conventional and known structures in the art.  Nevertheless, Rouhana et al. discloses the recited four point center buckle belt system structures (Examiner notes that Nagasawa Sr. (US Publication 2014/0265292) also discloses similar structure).
In regards to claim(s) 1 and 12, Rouhana et al. discloses the claimed limitations including a restraint belt system (10) for a seat (12) in a vehicle consisting essentially of a lap belt having two sides (18,20) that connect through a center buckle (22) and a pair of shoulder belts (14,16), each of said shoulder belts affixed to and extending from one of the respective sides of said lap belt to respective anchor points positioned to permit each of said shoulder belts to extend over a shoulder of an occupant of the seat to be restrained by the system (Reference is made to Figures 1A-1B).
Rouhana et al. discloses the claimed limitations excluding at least one pair of side restraining belts.
Motozawa discloses a side restraining belt, extending substantially horizontally, and positioned either:
(1) behind and over a side of the pelvic portion of said occupant; or,
(2) over and behind a side of the rib cage portion of the vehicle occupant;
said restraining belt being affixed on one side of said center-buckle lap belt or to one of said shoulder belts (Reference is made to Figures 1-5 and Column 3, line 62 - Column 4, line 39), and
said restraining belt being anchored (at 16) directly or indirectly within the vehicle at the other end in a manner to afford the occupant a side restraint during a collision.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the restraint belt system of Rouhana et al. in view of the teachings of Motozawa to include a side restraining belt so as to favorably control the impact to the vehicle occupant and prevent the vehicle occupant from colliding with the door at the time of a side crash.
Regarding the side restraining belt being a pair of belts, Motozawa discloses the side restraining belt acting in a region on a typical 3 point seatbelt.  The seatbelt arrangement disclosed by Rouhana et al., being a four point setup with a central buckle, would not have the advantage of the standard buckle placement on the typical 3 point seatbelt arrangement to provide side restraint.
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify restraint system of Rouhana et al. in view of Motozawa to include a pair of side restraining belts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Allowable Subject Matter
Claim(s) 2-11 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 14-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  After an extensive search of the prior art, no teaching could be found to suggest a combination including both the side restraining belts of Motozawa and Zhao et al.  As dependent claims 2 and 13-15 all require both a pair of pelvic side restraining belts and a pair of rib cage side restraining belts, these claims and their depends contain allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616